United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1045
Issued: December 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 30, 2021 appellant filed a timely appeal from a June 7, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has established a diagnosed medical condition causally
related to the accepted February 20, 2021 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 7, 2021 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On February 26, 2021 appellant, then a 43-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 20, 2021 she injured her right index finger when she
slipped on an icy street while in the performance of duty. On the reverse side of the claim form
the employing establishment acknowledged that she was injured in the performance of duty.
Appellant did not stop work.
In support of her claim, appellant submitted a February 22, 2021 statement, explaining that
she slipped on ice on February 20, 2021, injuring her right hand. In the note, she also detailed that
she had informed an acting employing establishment manager that she had a doctor’s appointment
scheduled for February 23, 2021.
Appellant also submitted a February 23, 2021 note from Dr. Neha Bhave, a Board-certified
physician specializing in family medicine, who examined appellant and opined that she should not
use her right hand pending evaluation by an orthopedic doctor.
OWCP received a March 1, 2021 duty status report (Form CA-17), signed by Dr. Elizabeth
King, a Board-certified orthopedist specializing in hand surgery, indicating that appellant fell onto
her right hand on February 20, 2021. Dr. King diagnosed a right index finger metacarpophalangeal
(MCP) sprain. In a letter of even date, she opined that appellant should not return to work until
her right hand was evaluated by ultrasound.
A March 1, 2021 priority for assignment worksheet signed by appellant’s employing
establishment supervisor, S.T., indicated that there was no work available for appellant within her
medical restrictions.
A March 2, 2021 attending physician’s report, Part B of an authorization for examination
and/or treatment (Form CA-16), Dr. King noted, regarding the history of injury, “[f]all onto right
hand” and diagnosed an “injury of right index finger.” She checked a box marked “Yes” to indicate
that the diagnosed condition was caused or aggravated by the reported employment activity, but
did not provide any further explanation. Dr. King also reported that appellant was totally disabled
from work from February 24 through March 28, 2021.
On April 28, 2021 appellant filed a claim for compensation (Form CA-7) for disability for
the period April 9 through 16, 2021.
In a development letter dated May 4, 2021, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of medical evidence necessary to establish her claim and
requested a narrative medical report from appellant’s treating physician, which contained a
detailed description of findings and diagnoses, explaining how the reported work incident caused
or aggravated her medical condition. OWCP afforded appellant 30 days to submit the necessary
evidence.
OWCP subsequently received a February 23, 2021 x-ray report, which revealed no fracture
or dislocation in appellant’s right hand.

2

On March 5, 2021 appellant underwent a Doppler ultrasound, which revealed findings
most consistent with a low-grade sprain of the right index finger MCP joint.
In a May 11, 2021 report, Dr. King related appellant’s history of injury, evaluation, and
treatment. She explained that the March 5, 2021 Doppler results were “indicative of [a] sprain of
the right index MCP joint, resulting from the fall on February 20th.” Dr. King diagnosed an injury
of the collateral ligament of a right finger. She noted that appellant continued to experience
persistent pain and a decreased range of motion in her dominant hand and , thus, remained unable
to perform her job duties.
On June 7, 2021 OWCP received several documents relating to diagnoses of medical
conditions affecting other fingers of appellant’s right hand, which predate the employment
incident.
By decision dated June 7, 2021, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record was insufficient to establish a medical diagnosis in connection
with the accepted February 20, 2021 employment incident. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first

3

Supra note 1.

4

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).

3

component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 10
ANALYSIS
The Board finds that appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted February 20, 2021 employment incident.
OWCP initially denied appellant’s claim based on a failure to provide evidence of a
medical diagnosis beyond “pain” and “injury of right index finger,” explaining that these are
merely symptoms and are, thus, insufficient to establish a medical diagnosis. However, Dr. King
diagnosed a right index finger MCP joint sprain in the March 1, 2021 Form CA-17 and noted, in
her May 11, 2021 report, that the March 5, 2021 Doppler ultrasound results indicated such a sprain.
Appellant has established a diagnosis of right index finger MCP joint sprain. The Board finds that
this evidence is sufficient to establish a diagnosed medical condition in connection with the
accepted February 20, 2021 employment incident.
The Board further finds, however, that the case is not in posture for decision as to whether
the diagnosed medical condition is causally related to the accepted February 20, 2021 employment
incident. As the medical evidence of record establishes a diagnosed medical condition, the case
must be remanded for consideration of the medical evidence with regard to the issue of causal
relationship. Following such further development as deemed necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted February 20, 2021 employment incident. The Board
further finds that the case is not in posture for decision as to whether the diagnosed medical
condition is causally related to the accepted February 20, 2021 employment incident.

7

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

8

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the June 7, 2021 decision of the Office of Workers’
Compensation Programs is reversed in part and set aside in part. The case is remanded for further
proceedings consistent with this decision of the Board.
Issued: December 22, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

